Leonard Fruchtman appeals from a judgment of the county court denying his petition for a reduction in his bail under G. L. c. 211, § 3. Fruchtman was charged with forgery of a document and uttering a false check. A judge in the District Court set bail in connection with those charges, and a judge in the *1032Superior Court denied his petition for bail review. The case is now before us on Fruchtman’s memorandum and appendix pursuant to SJ.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). We dismiss the appeal as moot.
The case was submitted on the papers filed, accompanied by a memorandum of law.
Leonard Fruchtman, pro se.
The District Court docket, which we have obtained on our own initiative, states that after the single justice denied relief, Fruchtman pleaded guilty to all charges against him and has been sentenced. This renders moot his request for a reduction in bail. See, e.g., LaChance v. Commonwealth, 437 Mass. 1013 (2002).

Appeal dismissed.